Title: To James Madison from Anthony Charles Cazenove, 23 September 1819
From: Cazenove, Anthony Charles
To: Madison, James


Dear SirAlexa. Septr. 23d. 1819
The Sloop Wm. & Henry, Captn. Crosby having offer’d for Fredericksburg since my respects of  instt. I have shipped by her to Mr. Wm. S. Stone your pipe & quarter Cask of Lisbon Wine, amounting p bill annexed to $180.83.
Your letter directing the shipment of this wine to Mr. Stone making no mention of that Gentleman’s Christian name, have been rather at a loss in that ⟨respect,?⟩ but am informed by a gentleman not long removed ⟨to?⟩ this place from Fredericksburg that Mr. Wm. S. Stone must be the person meant by you & have therefore directed the Wine to his care. With great regard very respectfully Your Obedt. Servt.
Ant Chs. Cazenove
